


Exhibit 10.6


FIFTH AMENDMENT OF LEASE




THIS FIFTH AMENDMENT OF LEASE (hereinafter called “Amendment”) is made this July
15, 2011 between Watsonville Freeholders, a California limited partnership
(hereinafter called “Landlord”) and West Marine Products, Inc, a California
corporation (hereinafter called “Tenant”).


RECITALS


A.           By Lease Agreement dated June 26, 1997, as amended by (a) Landlord
Subordination dated February 6, 2003, (b) First Amendment of Lease dated July
27, 2005, (c) Second Amendment of Lease dated December 21, 2005; (d) Third
Amendment of Lease dated November 30, 2006; and (e) Fourth Amendment of Lease
dated July 29, 2009.
 


 
B.           Per the Fourth Amendment of Lease, the Demised Premises consists of
approximately eighty-nine thousand two hundred eleven (89,211) square feet and
the Additional Premises consists of approximately eleven thousand six hundred
(11,600) square feet and both combined comprise the “New Premises” totaling
approximately one-hundred thousand, eight hundred eleven (100,811) square feet
located at 500 Westridge Drive, Watsonville, CA 95076. The Demised Premises, the
Additional Premises and the New Premises are more particularly described in the
Lease and the amendments thereto.
 


C.           Landlord and Tenant now desire to amend the Lease in certain
respects.


AGREEMENT


For and in consideration of the recitals above made and the promises and
agreements that follow, and other good and valuable consideration, the parties
agree as follows:


1.           Space Reduction. Landlord and Tenant do hereby agree to a space
reduction of the Additional Premises by two thousand five hundred fifty-eight
(2,558) square feet as shown on Exhibit “A” attached hereto and made a part
hereof. Effective as of the date of completion of Landlord’s Work as set forth
hereinbelow, the resulting Additional Premises shall be nine thousand forty-two
(9,042) square feet.


2.           Rent for the Reduced Additional Premises During the Current Term.
Landlord and Tenant do hereby agree that the base rent (“Rent”) for the reduced
Additional Premises for the balance of the current Term commencing upon the
completion of Landlord’s Work and continuing through October 31, 2011
(“Remaining Term”) shall be reduced and fixed as follows: six thousand one
hundred forty-eight and 56/100 Dollars ($6,148.56)($73,782.72 annually). The
Rent for the reduced Additional Premises is calculated on a gross basis,
inclusive of common area maintenance, insurance and real estate tax expenses.


3.           Renewal of Lease Term for the Additional Premises. Landlord and
Tenant do hereby agree to renew the Term of the Lease following the expiration
of the remaining Term solely for the Additional Premises for a period of five
(5) years, commencing November 1, 2011 and continuing through October 31, 2016
(the “Renewal Term”).


4.           Rent for the Reduced Additional Premises During the Renewal Term of
the Lease. Landlord and Tenant do hereby agree that the Rent for the reduced
Additional Premises during the Renewal Term shall be fixed at the following
rate: six thousand one hundred forty-eight and 56/100 Dollars
($6,148.56)($73,782.72 annually).


5.           Landlord’s Work. (A) Upon the full execution of this Amendment but
no later than August 5, 2011, Landlord shall proceed with diligence, at
Landlord’s sole cost and expense, in erecting a new demising wall to code
reducing the Additional Premises and separating all utilities (“Landlord’s
Work”). All Landlord’s Work shall be coordinated with Tenant’s facilities
manager to ensure that the Additional Premises are at all times secure.
 


 
(B) Landlord and Tenant do hereby agree that the Rent for November 2011 shall be
abated by $5,000.00 to offset the cost of the required warehouse racking and
Tenant shall purchase said warehouse racking.


6.            Tenant Work. Upon fifteen (15) business days written notice by
Landlord to Tenant, Tenant shall remove its property from the space to be
reduced in the Additional Premises. Landlord and Tenant agree that Tenant shall
surrender the space to be reduced in broom clean condition and free of all
personal property.


7.            Prohibited Uses of the Two Thousand Five Hundred Fifty-eight
Square Feet. Upon completion of Landlord’s Work, Landlord and Tenant do hereby
agree that the Two Thousand Five Hundred Fifty-eight Square Feet that comprised
a portion of the Additional Premises shall not be used for purposes that would
cause fumes, noxious odors, vibrations, or excessive noise to emanate from said
space. Tenant acknowledges that Sierra Therm’s proposed use of the space shall
be allowed provided Sierra Therm and/or Landlord use reasonable efforts to
ensure that Sierra Therm’s use will not create a nuisance for Tenant.


8.            Defined Terms.  All defined terms used herein and not otherwise
defined in this Amendment shall have the same meaning(s) attributed to them by
the Lease.


9.            Affirmation.  Except as modified by this Amendment, the Lease
remains unchanged.


IN WITNESS WHEREOF, the parties have executed this Amendment.


LANDLORD:                                                                                       
  TENANT:


Watsonville Freeholders,
a                                                                  West Marine
Products, Inc., a
California limited
partnership                                                           
California corporation


By:/s/ Randy
Repass                                                                             
By: /s/ Thomas R. Moran


Printed Name:  Randy
Repass                                                               Printed
Name: Thomas R. Moran


Title:  General
Partner                                                                           
 Title: CFO




 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT “A”


Space Plan
 
[Schematic showing floor plan]






 
 
 